Appellants have filed a "Motion for Determination of Final
                Order," recognizing a potential jurisdictional defect and asking this court
                to clarify whether the order designated in their notice of appeal is
                substantively appealable. Respondents have filed a response.
                            Having considered the motion and the response, we conclude
                that the order awarding attorney fees is not substantively appealable
                because no final judgment has been entered in the district court action
                and the order is not appealable under any statute or court rule.          See
                NRAP 3A(b)(1) (identifying orders and judgments that are substantively
                appealable); Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d 416, 417
                (2000) (explaining that a final judgment is one that disposes of all issues
                presented in the case, leaving nothing for the future consideration of the
                district court, except for post-judgment issues such as attorney fees and
                costs). Accordingly, because we lack jurisdiction over this appeal, see
                Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207, 209, 678 P.2d 1152,
                1153 (1984) (providing that this court has jurisdiction to consider an
                appeal only when the appeal is authorized by statute or court rule), we
                            ORDER this appeal DISMISSED.'




                      'In light of this order, we deny as moot appellants' February 15,
                2013, motion to extend certain deadlines.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     2
                cc:   Ninth Judicial District Court Dept. 1
                      Dyer, Lawrence, Penrose, Flaherty, Donaldson & Prunty
                      Matuska Law Offices, Ltd.
                      Thomas J. Hall
                      Attorney General/Carson City
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                   3